DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/FR2018/053284 12/13/2018
FOREIGN APPLICATIONS
FRANCE 1762303 12/15/2017
	Claims 1-16 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, and 12-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/772,423 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims a chitin having a purity greater than 97.75%, less than 1.2% amino acid, and less than 2% ash, and the molar mass is greater than or equal to 800 kg/mol (claims 1-4).  The claimed molar mass is greater than 855 
The reference application claims chitosan having a purity greater than 97.75% and a molar mass greater than 480 kg/mol (claims 5-6).  The reference application claims a method comprising killing insects,  separating the cuticle from the soft part of insects and basic treatment of the solid residue, and recovery of the chitin, wherein the separation is performed using a belt separator (claims 7-8 and 12).  The basic treatment is carried out with a strong base (claim 11).  The process which further comprising deacetylation of the chitin and recovery of chitosan is claimed (claim 14).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-5 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (International Journal of Biological Macromolecules 60 (2013) 347-354).
Song teaches chitosan having a molecular weight of 501 kDa or 989 kDa (commercial chitosan).  See abstract.  The commercial chitosan had a purity greater than or equal to 97% (page 348, Section 2.1).

Claim(s) 1-3, 6, and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN1085564A (machine translation, published 1994).
CN1085564A teaches a process wherein maggot shell is separated from maggot slurry by filtration and cleaned with water (meets the limitation “separation of the cuticles from the soft part”).  The maggot shell is placed in NaOH solution at 90°C for 12 hours plus 6 hours to remove protein.  Chitin having a purity of 99.7% was obtained, with an ash content of 0.06%.  See page 3, Embodiment two.
CN1085564A is silent about the molecular weight of the chitin.  Because the chitin was prepared from the same source, in the same way, as the claimed product, the molecular weight is inherent.
	CN1085564A is silent about killing the insects, but the insects are necessarily killed during the process.

1-6, 9-10, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (Czech J. Food Sci. Vol. 29, 2011, No. 6:616-623).
Zhang teaches a process wherein housefly larvae were rinsed and boiled, then the cuticle was strained from the mixture with a mesh sieve and washed. Protein was removed by treatment with NaOH solution at 100°C for 3 hours to obtain chitin.  The chitin was treated with NaOH to obtain chitosan.  See page 617, Chitin extraction and Chitosan preparation.  The prepared chitosan contained 0.13% ash (page 622, Table 2).
Zhang is silent about the molecular weight and purity of the chitin and chitosan.  Because the chitin and chitosan were prepared from the same source, in the same way, as the claimed products, the molecular weight and purity is inherent.

Claim(s) 1-6 and 8-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN101775085A (machine translation, published 2010).
CN101775085A teaches a method wherein the maggot skin and maggot internal organ is separated using a filter press and the maggot skin is cleaned (page 3, 1.)  The maggot skin is deproteinzed with caustic soda (page 3, 2.).  The maggot skin is de-ashed (page 3, 3.) and the head removed (page 3, 4.).  The fly maggot chitin is put into caustic soda solution at 40-180°C for 1-8 hours, then the chitin is separated (page 3, 7.).  Chitosan is prepared by treating with caustic soda (page 4, 8.).
CN101775085A is silent about the purity and molecular weight of the chitin and chitosan.  Because the chitin and chitosan were prepared from the same source, in the same way, as the claimed product, the molecular weight and purity is inherent.

	CN101775085A teaches time and temperature ranges which overlap with the claimed ranges.  MPEP 2131.03 states that prior art which teaches a range overlapping the claimed ranges anticipates if the prior art range discloses the claimed range with sufficient specificity.  The prior art ranges are narrow, and the skilled artisan would clearly envision narrower ranges from the broader teaching.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim(s) 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN101775085A (machine translation, published 2010).
CN101775085A teaches a method wherein the maggot skin and maggot internal organ is separated using a filter press and the maggot skin is cleaned (page 3, 1.)  The maggot skin is deproteinzed with caustic soda (page 3, 2.).  The maggot skin is de-ashed (page 3, 3.) and the head removed (page 3, 4.).  The fly maggot chitin is put into caustic soda solution at 40-180°C for 1-8 hours, then the chitin is separated (page 3, 7.).  Chitosan is prepared by treating with caustic soda (page 4, 8.).
	As set forth above, CN101775085A teaches prior art ranges which are sufficiently narrow that he examiner’s position is that they are taught with sufficient specificity to anticipate the claimed ranges.  If, however, the ranges are not taught with sufficient specificity to anticipate the claims, it would have been obvious to one of ordinary skill in the art at the time the applicant was filed to arrive at the claimed ranges by routine experimentation.  See MPEP 2144.05:  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN1085564A, Zhang, or CN101775085A in view of Bristow (WO 2009/117499 A1, September 24, 2009).
CN1085564A, Zhang, or CN101775085A teach as set forth above, but do not teach that separation of the cuticles from the soft part of the insects is performed using a belt separator.
Zhang teaches a method for producing chitosan.  In a pretreatment step, organic material is removed from the organic source of chitin, such as insects (paragraph [0014]) by a process including immersion in mild NaOH (paragraph [0016]).  Chitin is separated from wash water via a belt press (paragraph [0023]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out the CN1085564A, Zhang, or CN101775085A methods using a belt separator to separate the cuticle from the soft insect parts.  CN1085564A, Zhang, or CN101775085A use filters, sieves, or a filter press.  Bristow teaches that a belt press is also suitable for separating chitin from liquid.  The Supreme Court in KSR reaffirmed the familiar framework for determining obviousness as set forth in Graham v. John Deere Co. (383 U.S. 1, 148 USPQ 459 (1966)), but stated that the Federal Circuit had erred by applying the teaching- suggestion-motivation (TSM) test in an overly rigid and formalistic way. KSR, 82 USPQ2d 1385.  Exemplary rationales that may support a conclusion of obviousness include simple substitution of one known element for another to obtain predictable results.  In this instance, simple substitution of one separating device for another would result in the claimed invention, and the 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/             Primary Examiner, Art Unit 1623